Citation Nr: 0110215	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-09 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

To be clarified.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1967 to March 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2000 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for missing cartilage, bilateral knees, as 
secondary to the service connected disability of bilateral 
varicose veins.  

On September 21, 2000, a hearing was held in Chicago, 
Illinois, before Bettina S. Callaway, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), 
(c) (West 1991 & Supp. 2000).  A transcript of that hearing 
has been associated with the record on appeal. 

At that hearing, the appellant explained that he was not 
seeking service connection for a disability secondary to his 
varicose veins.  He asserted that he has pain, weakness, and 
fatigue in his legs due to the loss of tissue from severe 
burns that were incurred in service.  Compliance with the 
Remand instructions below should clarify whether the 
appellant's claim is more appropriately phrased as 
entitlement to service connection for missing connective 
tissue in the posterior knees, as entitlement to an increased 
disability rating for residuals of burns of the knees and/or 
increased disability ratings for the appellant's other 
various service-connected burns, or as some combination of 
increased rating issues and service connection issues.


REMAND

Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfilment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Here, because the RO misinterpreted the nature of 
the appellant's claim, the appellant was scheduled for only a 
VA arteries, veins, and miscellaneous examination.  At that 
examination, the diagnoses were varicose veins on both legs, 
lower leg pain due to varicose veins, and multiple scars on 
legs from burns.  The examiner added, "The leg condition is 
due to the previous burns."

For the reasons stated above, this case is REMANDED for the 
following:

1.  The appellant should be afforded a VA 
examination for scars and joints to 
determine the extent of the disabilities 
of the appellant's lower extremities, 
particularly his knees, caused by his 
burn injuries.  The claims folder and a 
copy of this REMAND should be made 
available to the examiner for review 
before the examination.  The examiner 
should note on the examination report 
that the claims folder, including the 
appellant's service medical records, the 
report of a May 1970 VA examination, and 
the report of a February 1999 VA 
arteries, veins, and miscellaneous 
examination, has been reviewed.  The 
examination should include identification 
and description of scars from both second 
and third degree burns; any findings of 
disability attributable to the burns, 
whether of the scars themselves or 
underlying structures, should be clearly 
delineated.  All appropriate tests should 
be conducted, as indicated.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, after the issues the 
veteran wishes to pursue are clearly 
determined, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters that the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


